Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 9, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  155416 & (24)(25)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  JAMES SUTIKA,
      Plaintiff-Appellee,
                                                                     SC: 155416
  v                                                                  COA: 337144
                                                                     Roscommon CC: 16-723378-AS
  ROSCOMMON COUNTY CLERK,
      Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motions for immediate consideration and to expedite are
  GRANTED. The application for leave to appeal prior to decision by the Court of
  Appeals is considered, and it is DENIED, because the Court is not persuaded that the
  questions presented should be reviewed by this Court before consideration by the Court
  of Appeals. However, we ORDER the Court of Appeals to expedite its consideration of
  this case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 9, 2017
         T0309
                                                                                Clerk